DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/19/2022 has been entered. Claims 1-11 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “a direction of movement of the intermediate member”. However, from Fig. 3B and claim 1, the shift body and the support body move relative to the intermediate member. It is unclear how the intermediate member can have a moving direction when it is stationary. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suzuki (US 6273466 B1).
Regarding claim 1, Suzuki discloses a shift device (see Fig. 4, 5) comprising: a shift body (9) that is movably supported at a support body (6), the shift body shifting a shift position upon being moved (moved in 8); a support portion (16) provided at the support body and having an accommodating cavity (space in 16 which 14 is provided) that is open in the support portion (see Fig. 5); and an intermediate member (14) having a step portion at an upper side (see Fig. 5, upper stepped corners of 14), the intermediate member being accommodated at the accommodating cavity (see Fig. 5), the support portion being disposed at the step portion of the intermediate member (see Fig. 5), and when an impact load (see Fig. 6, F) is applied to the support body from the step portion (see Fig. 5, wherein the upper stepped corners of 14 impacts 16), the shift body and the support body are moved relative to the intermediate member to absorb the impact load (see Fig. 5 and 6), the support portion being broken by the step portion of the intermediate member (see Fig. 5), the intermediate member intruding into the accommodating cavity, and the impact load being absorbed (see Fig. 5).
Regarding claim 2, Suzuki discloses a shift device (see Fig. 4, 5) comprising: a shift body (9) that is movably supported at a support body (6), the shift body shifting a shift position upon being moved (moved in 8); a support portion (16) provided at the support body, at which an accommodating cavity (space in 16 which 14 is provided) is provided, the accommodating cavity being opened in the support portion (see Fig. 5); an intermediate member (14) having a step portion at an upper side (see Fig. 5, upper stepped corners of 14) and accommodated at the accommodating cavity (see Fig. 5), the support portion being disposed at the step portion of the intermediate member (see Fig. 5); and a thin plate portion formed at the support portion (see Fig. 5, left and right sides of 16), the thin plate portion being provided at one side of the intermediate member (see Fig. 5), and the thin plate portion of the support portion being thinner in thickness than the support portion at surroundings of the intermediate member (see Fig. 5, wherein the left and right sides of 16 are thinner than the upper sides of 16), wherein when an impact load (see Fig. 6, F) is applied to the support body from the step portion (see Fig. 5, wherein the upper stepped corners of 14 impacts 16), the shift body and the support body are moved relative to the intermediate member to absorb the impact load (see Fig. 5 and 6), the thin plate portion of the support portion being broken by the step portion of the intermediate member (see Fig. 5), the intermediate member intruding into the accommodating cavity, and the impact load being absorbed (see Fig. 5).
Regarding claim 8, Suzuki discloses a shift device (see Fig. 4, 5) comprising: a shift body (9) that is movably supported at a support body (6), the shift body shifting a shift position upon being moved (moved in 8); support portions (see Fig. 4, support portions 16 on the left and right side of 6) provided at the support body, an accommodating cavity (space in 16 which 14 is provided) being opened in each of the support portions (see Fig. 5); a plurality of intermediate members (14) respectively accommodated at the accommodating cavities (see Fig. 5), the support portions being disposed at one side of the intermediate members (see Fig. 5), and when an impact load (see Fig. 6, F) is applied to the support body from the one side, the shift body and the support body are moved relative to the intermediate members to absorb the impact load (see Fig. 5 and 6), the support portions being broken by peripheral edges of the intermediate members, the intermediate members intruding into the accommodating cavities (see Fig. 5 and 6), and the impact load being absorbed; and 3Application No. 16/467,262Docket No. 740165-822a plurality of bolts (11) provided at a mounting portion (4) which is provided at a vehicle side, to which the support body is mounted (see Fig. 4), the support body being fixed to the vehicle by the bolts, wherein the intermediate members are respectively provided around the bolts (see Fig. 4).
Regarding claim 9, Suzuki discloses the accommodating cavity (space in 16 which 14 is provided) is a recess within the support portion (see Fig. 5) having an axis parallel to a vertical direction (see Fig. 5, wherein an axis of symmetry of the accommodating cavity is vertical).
Regarding claim 11, Suzuki discloses a shift device (see Fig. 4, 5) comprising: a shift body (9) that is movably supported at a support body (6), the shift body shifting a shift position upon being moved (moved in 8); a support portion (16) provided at the support body and having an accommodating cavity (space in 16 which 14 is provided); and an intermediate member (14) having a step portion (see Fig. 5, upper stepped corners of 14) at an upper side (see Fig. 5), the intermediate member being accommodated at the accommodating cavity (see Fig. 5), the support portion being disposed at the step portion of the intermediate member (see Fig. 5), and when an impact load (see Fig. 6, F) is applied to the support body from the step portion (see Fig. 5, wherein the upper stepped corners of 14 impacts 16), the shift body and the support body are moved relative to the intermediate member to absorb the impact load (see Fig. 5 and 6), the support portion being broken by the step portion of the intermediate member (see Fig. 5), the intermediate member intruding into the accommodating cavity, and the impact load being absorbed (see Fig. 5 and 6), wherein a thin plate portion is formed at the support portion (see Fig. 5, upper horizontal surface of 16), and a lower face of the thin plate portion opposes an upper face of the step portion of the intermediate member (see Fig. 5).

Response to Arguments
Applicant’s arguments filed 04/19/2022, with respect to claim s 1-2 and 8-11, have been considered but are moot in view of the new grounds of rejection that were necessitated by an amendment. The Examiner notes that while the same reference is cited, different teachings have been used in the rejection. More specifically, the amendments to the claims and the new claim have overcome the rejection in view of the embodiment shown in Fig. 1-3 of Suzuki, however, a new rejection has been made in view of the embodiment shown in Fig. 4-6 of Suzuki.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658